EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Lai, Reg. No. 65,208 on Friday, November 19, 2021.
The claims are presented below in two sets: 1) in marked-up form with the Examiner’s amendments indicated; and 2) in final form with all Examiner’s amendments having been entered. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed November 9, 2021.

Marked-Up Claim Set
Claim 1.	An artificial intelligence apparatus for recognizing speech of a user, comprising:
a microphone; and
a processor configured to:
receive, via the microphone, a sound signal corresponding to the speech of the user;
		acquire personalize identification information corresponding to the speech;
	recognize the speech from the sound signal using a global language model;

		based on the determined reliability exceeding a predetermined first reference value, update a personalized language model corresponding to the personalize identification information using the speech recognition result; 
determine a first language model (LM) score corresponding to the speech recognition result for recognition reliability; and
based on the determined reliability not exceeding the predetermined first reference value, 
extract a misrecognized word lowering the first LM score from the speech recognition result and correct the misrecognized word using the personalized language model corresponding to the personalize identification information, and
determine a similarity between the extracted misrecognized word and a personalize vector representing the personalize identification information,
based on the determined similarity exceeding a predetermined threshold, determine a word most similar to the misrecognized word in a lexicon, and
correct the speech recognition results in the speech recognition result with the most similar word.
 
Claim 2.	The artificial intelligence apparatus according to claim 1, wherein the personalized language model is a language model configured to generate a word vector from the personalize vector and phonemes recognized in an acoustic model, and


Claim 7.  The artificial intelligence apparatus according to claim 1, wherein the processor is further configured to:
	determine a third LM score with respect to the corrected recognition result; and
	based on the determined third LM score exceeding a predetermined third reference value, determine that the speech recognition result is successful, and update the personalized language model corresponding to the personalize identification information using the corrected recognition result.

Claim 13.	A method for recognizing speech of a user, comprising:
receiving a sound signal corresponding to speech of the user;
acquiring personalize identification information corresponding to the speech;
recognizing the speech from the sound signal using a global language model;
determining reliability of the speech recognition result; 
based on the determined reliability exceeding a predetermined first reference value, updating a personalized language model corresponding to the personalize identification information using the speech recognition result; 
determining a first language model (LM) score corresponding to the speech recognition result for recognition reliability; and

extract a misrecognized word lowering the first LM score from the speech recognition result and correct the misrecognized word using the personalized language model corresponding to the personalize identification information; and
determine a similarity between the extracted misrecognized word and a personalize vector representing the personalize identification information, 
based on the determined similarity exceeding a predetermined threshold, determine a word most similar to the misrecognized word in a lexicon, and
correct the speech recognition resultin the speech recognition result with the most similar word.

Claim 14.	A non-transitory recording medium having recorded thereon a program for performing a method for recognizing speech of a user, the method comprising:
receiving a sound signal corresponding to speech of the user;
acquiring personalize identification information corresponding to the speech;
recognizing the speech from the sound signal using a global language model;
determining reliability of the speech recognition result; 
based on the determined reliability exceeding a predetermined first reference value, updating a personalized language model corresponding to the personalize identification information using the speech recognition result;
determine a first language model (LM) score corresponding to the speech recognition result for recognition reliability; and

extracting a misrecognized word lowering the first LM score from the speech recognition result and correct the misrecognized word using the personalized language model corresponding to the personalize identification information, and
determining a similarity between the extracted misrecognized word and a personalize vector representing the personalize identification information,
based on the determined similarity exceeding a predetermined threshold, determining a word most similar to the misrecognized word in a lexicon, and
correct the speech recognition result by replacing the misrecognized word in the speech recognition result with the most similar word.

Final Form Claim Set

Claim 1.	An artificial intelligence apparatus for recognizing speech of a user, comprising:
a microphone; and
a processor configured to:
receive, via the microphone, a sound signal corresponding to the speech of the user;
		acquire personalize identification information corresponding to the speech;
	recognize the speech from the sound signal using a global language model;
		determine a reliability for the speech recognition result; 

determine a first language model (LM) score corresponding to the speech recognition result for recognition reliability; and
based on the determined reliability not exceeding the predetermined first reference value, 
extract a misrecognized word lowering the first LM score from the speech recognition result and correct the misrecognized word using the personalized language model corresponding to the personalize identification information, and
determine a similarity between the extracted misrecognized word and a personalize vector representing the personalize identification information,
based on the determined similarity exceeding a predetermined threshold, determine a word most similar to the misrecognized word in a lexicon, and
correct the speech recognition results by replacing the misrecognized word in the speech recognition result with the most similar word.
 
Claim 2.	The artificial intelligence apparatus according to claim 1, wherein the personalized language model is a language model configured to generate a word vector from the personalize vector and phonemes recognized in an acoustic model, and
wherein the processor is further configured to update the personalized language model corresponding to the personalize identification information by increasing a weight of a word included in the speech recognition result.

Claim 7.  The artificial intelligence apparatus according to claim 1, wherein the processor is further configured to:
	determine a third LM score with respect to the corrected recognition result; and
	based on the determined third LM score exceeding a predetermined third reference value, determine that the speech recognition result is successful, and update the personalized language model corresponding to the personalize identification information using the corrected recognition result.

Claim 13.	A method for recognizing speech of a user, comprising:
receiving a sound signal corresponding to speech of the user;
acquiring personalize identification information corresponding to the speech;
recognizing the speech from the sound signal using a global language model;
determining reliability of the speech recognition result; 
based on the determined reliability exceeding a predetermined first reference value, updating a personalized language model corresponding to the personalize identification information using the speech recognition result; 
determining a first language model (LM) score corresponding to the speech recognition result for recognition reliability; and
based on the determined reliability not exceeding the predetermined first reference value,

determine a similarity between the extracted misrecognized word and a personalize vector representing the personalize identification information, 
based on the determined similarity exceeding a predetermined threshold, determine a word most similar to the misrecognized word in a lexicon, and
correct the speech recognition result by replacing the misrecognized word in the speech recognition result with the most similar word.

Claim 14.	A non-transitory recording medium having recorded thereon a program for performing a method for recognizing speech of a user, the method comprising:
receiving a sound signal corresponding to speech of the user;
acquiring personalize identification information corresponding to the speech;
recognizing the speech from the sound signal using a global language model;
determining reliability of the speech recognition result; 
based on the determined reliability exceeding a predetermined first reference value, updating a personalized language model corresponding to the personalize identification information using the speech recognition result;
determine a first language model (LM) score corresponding to the speech recognition result for recognition reliability; and
based on the determined reliability not exceeding the predetermined first reference value, 

determining a similarity between the extracted misrecognized word and a personalize vector representing the personalize identification information,
based on the determined similarity exceeding a predetermined threshold, determining a word most similar to the misrecognized word in a lexicon, and
correct the speech recognition result by replacing the misrecognized word in the speech recognition result with the most similar word.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 13 and 14, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “determine a first language model (LM) score corresponding to the speech recognition result for recognition reliability; and based on the determined reliability not exceeding the predetermined first reference value, extracting a misrecognized word lowering the first LM score from the speech recognition result and correct the misrecognized word using the personalized language model corresponding to the personalize identification information, and determining a similarity between the extracted misrecognized word and a personalize vector representing the personalize identification information, based on 
The allowed independent claims include the subject matter of claim 5, previously indicated as allowable in the Office Action dated August 11, 2021.  Accordingly, claims 1, 13 and 14, and all claims depending therefrom, are allowed for the reasons provided in the Office Action dated August 11, 2021 on pages 16-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 09:30-18:30, Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656